                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    INGRAM BARGE CO., LLC,                       )
                                                 )
         Plaintiff,                              )
                                                 )          NO. 3:17-cv-01526
    v.                                           )          JUDGE RICHARDSON
                                                 )
    STEVE R. MUSGROVE, JR.,                      )
                                                 )
         Defendant.                              )


                                              ORDER

         Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 22). Plaintiff, the only party properly before the Court at this time, has filed a Notice of Waiver

of Objections to the Report and Recommendation and Request for Entry of Order (Doc. No. 23).

         The Court has reviewed the Report and Recommendation, Plaintiff’s Notice, and the file.

The Report and Recommendation (Doc. No. 22) is ADOPTED and APPROVED. Accordingly,

Plaintiff’s1Motion for Default Judgment (Doc. No. 14) and the supplement to that Motion (Doc.

No. 18) are DENIED. The Court’s prior entry of default (Doc. No. 13) is SET ASIDE, and

Plaintiff is provided fourteen additional days from entry of this Order to serve the Complaint on

Defendant Musgrove.

         IT IS SO ORDERED.

                                                       ___________________________________
                                                       ELI RICHARDSON
                                                       UNITED STATES DISTRICT JUDGE




1
 The Report and Recommendation mistakenly identifies the Motion for Default Judgment as
“Musgrove’s,” which is simply a clerical error.
